Citation Nr: 1645376	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  06-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent prior to December 16, 2013, and in excess of 40 percent thereafter for service-connected degenerative joint disease of the right knee. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1980 to August 1990.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas,

In August 2015, the Board issued a decision in which it denied an increased evaluation in excess of 30 percent prior to December 16, 2013, and in excess of 40 percent thereafter for service-connected degenerative joint disease of the right knee.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court issued an order in June 2016 that remanded the case to the Board in order for it to readjudicate the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2016 Joint Motion, the parties found that VA erred when it did not address whether a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258 was warranted in the August 2015 Board decision.  Furthermore, the parties found that VA erred in the August 2015 Board decision by relying upon November 2006 and January 2008 VA examinations, in which the examiners noted the presence of flare-ups but did not fully discuss the functional loss due to flare-ups. 

With regards to the deficiencies outlined by the parties in the November 2006 and January 2008 VA examinations, the Board notes that in the November 2006 examination, the examiner stated that the Veteran had periods of flare-ups with a severity of 10/10 and a frequency of three times a week.  However, in response to the query of what extent the flare-ups resulted in additional limitation of motion of functional impairment, the examiner wrote "See #1 above...positive additional limitation of motion and functional impairment."  Number one referred to the listing of the Veteran's symptoms on the previous page, wherein the examiner listed the following: pain, weakness, stiffness, swelling, heat and redness, instability or giving way, "locking", fatigability, and lack of endurance.  In addition, the examiner also stated that "if not flared-up, this condition does not impair his daily functional activities for self-care." The examiner concluded the examination by stating that none of the following factors additionally limited joint function: pain, fatigue, weakness, lack of endurance, and incoordination.  

On the January 2008 examination, the new examiner commented that flare-ups resulted in constant and daily pain, with a severity of 10/10.  This was opposed to the pain level not during flare-ups, which was rated at a severity of 9/10.  The examiner did not provide any responses to any of the other queries on the examination report form regarding flare-ups, to include any response about additional limitation of motion or functional impairment during the flare-up.  The only other pertinent response provided by the examiner was that extension was limited by 15 degrees and flexion limited by 40 degrees from the normal range due to pain after repeated range of motion tests. 

After reevaluating the November 2006 and January 2008 VA examinations, the Board finds that they are inadequate to adjudicate the claim as it is not clear from the examination report to what extent, if any, the noted flare-ups cause additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  On the November 2006 examination, although the examiner acknowledged that flare-ups resulted in additional functional loss, they also confusingly stated that pain did not result in additionally limited joint function.  A new examination is necessary to attempt to reconcile this seeming contradiction.  As for the January 2008 examination, the examiner noted that flare-ups resulted in pain that was constant and daily, with an increase in severity from 9/10 to 10/10.  Furthermore, the examiner found that pain upon repeated range of motion testing resulted in additional loss of function manifested in a decrease of extension of 15 degrees and a decrease of flexion of 40 degrees.  What is not clear, however, is whether the pain noted during the range of motion testing should be considered to reflect the Veteran's additional functional loss during a flare-up.  Accordingly, a new examination is necessary to attempt to discern whether the additional functional loss noted on the January 2008 range of motion testing was indicative of the functional loss attributable to increased pain during flare-ups at the time of the examination.  

In addition, before the Veteran's claim of entitlement to a disability rating in excess of 40 percent for right knee degenerative joint disease from December 16, 2013 can be adjudicated, it must be remanded in order to provide the Veteran with a VA examination that fully complies with the regulations.  38 C.F.R. § 4.59 (2015).  Specifically, VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2015).  On the most recent VA examination of the Veteran's right knee, conducted in July 2014, the examiner did perform range of motion testing for both the right and left knee, and noted that the Veteran experienced functional loss stemming from the following: less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting.  However, the examiner did not test for pain on both active and passive motion nor did they test for pain in weight-bearing and non-weightbearing.  38 C.F.R. § 4.59.  Therefore, as this required testing for pain was not completed, a new VA medical examination is necessary.  38 C.F.R. § 3.159(c)(4) (2015).  The error noted in the Joint Motion regarding the lack of full consideration of whether a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258 was warranted in the August 2015 Board decision must be addressed upon return of the case to the Board for its adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a comprehensive VA orthopedic examination to determine the severity of his service-connected right knee degenerative joint disease.  Furthermore, the examiner directed to conduct said examination must provide a retrospective opinion regarding the degree of additional functional loss attributable to flare-ups noted on the previous VA examinations in November 2006 and January 2008.  The evidence of record, in the form of electronic records, must be reviewed by the examiner and the examiner must specify in the examination report that these records have been reviewed. All symptoms and findings must be reported, and any indicated testing must be conducted.  

The examiner must first record the range of range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the left knee.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments of his knee, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee degenerative joint disease.  

The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe. 

In addition, the examiner must review the November 2006 and January 2008 VA examinations, and provide an opinion, to the extent possible, as to the degree of additional functional loss attributable to the pain due to flare-ups that was noted on both examinations.  Specifically, the examiner should consider that the November 2006 examiner stated that there was additional functional loss due to flare-ups but also noted that there was no additional functional loss due to pain, and attempt to reconcile this apparent contradiction.  Furthermore, the examiner should consider the noted additional functional loss due to pain during repeated range of motion testing on the January 2008 examination, and opine as to whether this additional functional loss was indicative of the functional loss attributable to pain from flare-ups at the time of the January 2008 examination. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  After completing the above action, the AOJ must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




